Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00228-CV

                                          George GARCIA,
                                             Appellant

                                                v.
                                       Anna GARCIAAppellee
                                          Anna GARCIA,
                                             Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-02221
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 26, 2013

DISMISSED FOR WANT OF PROSECUTION

           On April 10, 2013, appellant George Garcia filed a notice of appeal from the trial court’s

judgment signed March 6, 2013. The record was due May 6, 2013, sixty days after the judgment

was signed. See TEX. R. APP. P. 35.1. On May 14, 2013, the District Clerk of Bexar County filed

a notification stating the clerk’s record would not be filed because appellant had not paid or made

arrangements to pay the clerk’s fee to prepare the record and is not entitled to appeal without

paying the fee. On May 15, 2013, we ordered appellant to provide written proof to this court on

or before June 4, 2013, that either (1) the clerk’s fee had been paid or arrangements had been made
                                                                                     04-13-00228-CV


to pay the clerk’s fee; or (2) he is entitled to appeal without paying the clerk’s fee. We cautioned

appellant that if he failed to respond within the time provided, his appeal would be dismissed for

want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant has not filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Anna Garcia, recover her costs in this appeal from appellant.



                                                      PER CURIAM




                                                -2-